TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00766-CV


                                         F. S. H., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee




          FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-12-001659, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


                                              ORDER

PER CURIAM

               Appellant F.S.H. filed his notice of appeal on November 15, 2013. The appellate

record was complete December 2, 2013, making appellant’s brief due December 23, 2013. To

date, appellant’s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a), available

at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days for

court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore we order counsel to file appellant’s brief no later than January 17, 2014. If

the brief is not filed by that date, counsel may be required to show cause why he should not be

held in contempt of court.

               It is ordered on January 3, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose